Title: To George Washington from Colonel Christopher Greene, 4 June 1780
From: Greene, Christopher
To: Washington, George



Sir
Newport [R.I.] 4th June 1780.

Your Excellency’s Orders of the 15th Ult. I received on the 30th. Have Set my Regiment to work as Directed—The Q.M. will have Twelve Carpenters at work on the Boats the Day after Tomorrow, and will I trust Soon get them all repair’d We had previous to receiving Orders got Nearly Twenty done—The Departments being out of Money has caused an unavoidable Delay ’till this time—It wou’d have been Almost Impossible to have got Carpenters to work had not the Council of War ordered money from the Genl Treasury—Every Material mentioned in the Orders we are geting together as fast as possible.
His Excellency the Govr Acquainted me with The Business Majr Fayolle came on and although he was directed to Take post at Point Judith; yet Finding Brentons Neck on this Island a much better place to Observe from, has concluded to remain here untill he has an Answer to what he writes by this Express—I think the place mentioned will fully Answer for Observing from the Land without Taking any other Situation Especially as we have a Vessell to Crouise of[f] Block Island to give Signals—Capt. Fontaig⟨n⟩e will notwithstanding Take post this Day at Seconnet Point. I am with the greatest Respect your Excellency’s most obt Humle Servt

C. Greene

